



Exhibit 10.17
CHANGE IN CONTROL SEVERANCE COMPENSATION AGREEMENT
THE AGREEMENT was made and entered into as of January 1, 2019, (the “Effective
Date”), by and between Callon Petroleum Company, a Delaware corporation (the
“Company”, and together with its subsidiaries, “Callon”) and
______________________ (“Executive”). Callon and Executive may be referred to
individually herein as “Party” and collectively as “Parties”.
WITNESSETH:
WHEREAS, Callon desires to assure fair treatment of its key executives in the
event of a Change in Control (as defined below) and to allow them to make
critical career decisions without undue time pressure and financial uncertainty,
thereby increasing their willingness to remain with Callon notwithstanding the
outcome of a possible Change in Control transaction; and
WHEREAS, the Board of Directors of the Company (the “Board”) believes it is
essential to provide the Executive with compensation arrangements upon a Change
in Control which provide the Executive with individual financial security and
which are competitive with those of other similar corporations, and in order to
accomplish these objectives, the Board has caused Callon to enter into this
Agreement;
NOW, THEREFORE, in consideration of the mutual premises and conditions contained
herein, the parties hereto agree as follows:
Article 1.Term
This Agreement shall terminate, except to the extent that any obligation of
Callon hereunder remains unpaid as of such time and Executive’s ongoing
obligations pursuant to Article 6, upon the earliest of:
(a)
December 31, 2019; provided, however, that, commencing on December 31, 2019, and
on each anniversary date thereafter (each such date, an “Anniversary Date”), the
expiration date under this clause (i) shall automatically be extended for one
additional year unless either party shall have given thirty (30) day written
notice prior to such Anniversary Date that it does not wish to extend this
Agreement; provided, however, that if the Agreement has not terminated prior to
the date the Company enters into a definitive agreement that will result in a
Change in Control or the date a Change in Control occurs, the expiration date
under this clause shall not occur earlier than the second anniversary of the
effective date of the Change in Control or the date the agreement to effectuate
such Change in Control is terminated, as applicable;

(b)
The termination of the Executive’s employment with Callon based on death,
Disability (as defined in Section 3.1), or Cause (as defined in Section 3.2);

(c)
The voluntary resignation of the Executive for any reason other than Good Reason
(as defined in Section 3.3); and



1

--------------------------------------------------------------------------------





(d)
Any termination of Executive’s employment prior to a Change in Control, except
as expressly provided in Article 2.

Article 2.Change in Control
Except as provided herein, no benefits shall be payable hereunder unless there
shall have been a Change in Control (as defined below), and Executive’s
employment by Callon shall thereafter have been terminated within two (2) years
after the date of such Change in Control in accordance with Article 3.
For purposes hereof, a “Change in Control” means the occurrence of one or more
of the following:
(a)
Change in Ownership. A change in ownership of the Company occurs on the date
that any Person, other than (1) the Company or any of its Subsidiaries, (2) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (3) an underwriter temporarily holding
stock pursuant to an offering of such stock, or (4) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the Company’s stock (each of (1) through
(4) an “Exempt Person”), acquires ownership of the Company’s stock that,
together with stock held by such Person, constitutes more than fifty percent
(50%) of the total fair market value or total voting power of the Company’s
Voting Stock. However, if any Person is considered to own already more than
fifty percent (50%) of the total fair market value or total voting power of the
Company’s Voting Stock, the acquisition of additional stock by the same Person
is not considered to be a Change in Control. In addition, if any Person has
effective control of the Company through ownership of thirty percent (30%) or
more of the total voting power of the Company’s Voting Stock, as discussed in
paragraph (b) below, the acquisition of additional control of the Company by the
same Person is not considered to cause a Change in Control pursuant to this
paragraph (a); or

(b)
Change in Effective Control. Even though the Company may not have undergone a
change in ownership under paragraph (a) above, a change in the effective control
of the Company occurs on either of the following dates: (1) the date that any
Person (other than an Exempt Person) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) ownership of the Company’s stock possessing thirty percent (30%) or more
of the total voting power of the Company’s Voting Stock. However, if any Person
owns thirty percent (30%) or more of the total voting power of the Company’s
Voting Stock, the acquisition of additional control of the Company by the same
Person is not considered to cause a Change in Control pursuant to this
subparagraph (b)(1); or (2) the date that during any period of three consecutive
years, individuals who at the beginning of such period were members of the Board
cease for any reason to constitute at least a majority thereof unless the
election, or the nomination for election by the Company's stockholders, of each
new director was approved by a vote of at least a majority of



2

--------------------------------------------------------------------------------





the directors then still in office who were directors at the beginning of such
period or whose election or nomination was previously so approved; provided,
however, that any such director shall not be considered to be approved by the
Board if his or her initial assumption of office occurs as a result of an actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board; or
(c)
Change in Ownership of Substantial Portion of Assets. A change in the ownership
of a substantial portion of the Company’s assets occurs on the date that a
Person acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such Person) assets of the Company that have a
total gross fair market value equal to at least forty percent (40%) of the total
gross fair market value of all of the Company’s assets immediately before such
acquisition or acquisitions. However, there is no Change in Control when there
is such a transfer to an entity that is controlled by the stockholders of the
Company immediately after the transfer, through a transfer to (1) a stockholder
of the Company (immediately before the asset transfer) in exchange for or with
respect to the Company stock; (2) an entity, at least fifty percent (50%) of the
total value or voting power of the stock of which is owned, directly or
indirectly, by the Company; (3) a Person that owns directly or indirectly, at
least fifty percent (50%) of the total value or voting power of the Company’s
outstanding Voting Stock; or (4) an entity, at least fifty percent (50%) of the
total value or voting power of the stock of which is owned by a Person that
owns, directly or indirectly, at least fifty percent (50%) of the total value or
voting power of the Company’s outstanding Voting Stock.

“Affiliate” has the same meaning ascribed to such term in Rule 12b-2 under the
Exchange Act.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.
“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation which have the right to vote generally on matters submitted to
a vote of the stockholders of such corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).
“Voting Stock” shall mean stock of any class or kind having the power to vote
generally for the election of directors.
If the Executive’s employment with Callon is terminated by Callon for reasons
other than Cause or Disability in accordance with the provisions of Article 3
within the six (6) month period prior to the date on which a Change in Control
is effective, and it is reasonably demonstrated that


3

--------------------------------------------------------------------------------





such termination: (i) was at the request of a third party who has taken steps
reasonably calculated to effectuate a Change in Control or (ii) otherwise arose
in connection with a Change in Control, then for all purposes hereof, such
termination shall be deemed to have occurred following a Change in Control (for
purposes of this Agreement, a “Deemed Eligible Termination”).
Notwithstanding the foregoing provisions of Article 2, with respect to any
payment hereunder that is (i) subject to Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) a Change of Control which would
accelerate the timing of such payment, the term “Change of Control” shall mean a
change in the ownership or effective control of Callon, or in the ownership of a
substantial portion of the assets of Callon as defined under Code Section 409A,
but only to the extent inconsistent with the above definition and to the minimum
extent necessary to comply with Section 409A, as determined by Callon.
Article 3.Termination of Employment Following a Change in Control
If a Change in Control shall have occurred and Executive’s employment is
subsequently terminated within two (2) years following the date of such Change
in Control, (i) by Callon other than for Cause (as defined in Section 3.2) or
Disability (as defined in Section 3.1) or (ii) by Executive for Good Reason (as
defined in Section 3.3), Executive shall be entitled to the benefits provided in
Articles 4 and 5, subject to the additional requirements set forth therein. For
the avoidance of doubt, no benefits will be payable hereunder on a termination
of Executive’s employment due to Disability or death, due to termination by
Callon for Cause, or due to Executive’s voluntary termination of employment
without Good Reason.
3.1    Disability. If, upon the Disability (as defined below) of Executive, and
within thirty (30) days after written Notice of Termination (as defined in
Section 3.4) is given, Executive has not returned to the full-time performance
of his employment duties, Callon may terminate Executive’s employment for
Disability. For purposes of this Agreement, “Disability” is defined as the
physical or mental inability of Executive to carry out the normal and usual
duties of his employment on a full-time basis for an entire period of six (6)
continuous months, together with the reasonable likelihood, as determined by the
Board upon the advice of a physician selected or approved by the Board, that
Executive will be unable to carry out the normal and usual duties of his
employment on a full-time basis for the next following continuous period of six
(6) months.
3.2    Cause. For purposes hereof, “Cause” is defined as: (i) the conviction of
the Executive by a court of competent jurisdiction as to which no further appeal
can be taken of a crime involving moral turpitude or a felony or entering the
plea of nolo contendere to such crime by the Executive; (ii) the commission by
the Executive of a material act of fraud upon Callon; (iii) the material
misappropriation by the Executive of any funds or other property of Callon; (iv)
the knowing engagement by the Executive without the written approval of the
Board, in any material activity which directly competes with the business of
Callon, or which would directly result in material injury to the business or
reputation of Callon; (v)(1) a material breach by the Executive during the
Executive’s employment with Callon of any of the restrictive covenants set out
in the Executive’s employment agreement with the Company, if applicable, or (2)
the willful and material nonperformance of the Executive’s duties to Callon
(other than by reason of the Executive’s illness or incapacity), and, for
purposes of this clause (v), no act or failure to act on Executive’s part shall


4

--------------------------------------------------------------------------------





be deemed “willful” unless it is done or omitted by the Executive not in good
faith and without his reasonable belief that such action or omission was in the
best interest of Callon, (vi) any breach of the Executive’s fiduciary duties to
Callon, including, without limitation, the duties of care, loyalty and obedience
to the law; and (vii) the intentional failure of the Executive to comply with
Callon’s Code of Business Conduct and Ethics, or to otherwise discharge his
duties in good faith and in a manner that the Executive reasonably believes to
be in the best interests of Callon, and with the care an ordinarily prudent
person in a like position would exercise under similar circumstances.
3.3    Good Reason. Subject to Section 3.4, Executive may terminate his
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean any of the following:
(a)
Following a Change in Control, a material diminution in the scope, nature or
status of Executive’s responsibilities;

(b)
Following a Change in Control, (1) a reduction in Executive’s base salary as in
effect on the date of a Change in Control or as the same may be increased from
time to time thereafter, or (2) a failure by Callon to continue to provide
Executive with compensation and benefits that do not represent a material
reduction, either in amount of compensation opportunity and benefits provided or
the level of the Executive’s participation relative to other participants, in
the compensation and benefits provided immediately prior to the Change in
Control;

(c)
Following a Change in Control, Executive’s relocation by Callon to a location in
excess of 50 miles from the location where Executive was based immediately prior
to the Change in Control, except for a relocation consented to by Executive, if
all reasonable costs of relocation, including moving expenses, costs of selling
a principal residence (and, if requested by Executive, the purchase of such
principal residence at its then-appraised value as appraised by a qualified and
licensed appraiser selected by Executive) are paid or provided for by Callon;

(d)
Following a Change in Control, the failure by Callon to continue in effect any
compensation plan in which Executive participates unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan in connection with a Change in Control, or the
failure of Callon to continue Executive’s participation therein or the taking of
any action by Callon which would materially and adversely affect Executive’s
participation in any such plan or reduce Executive’s benefits thereunder;

(e)
Following a Change in Control, the failure by Callon to continue to provide
Executive with benefits not less, in the aggregate, than those enjoyed under any
of Callon’s pension, life insurance, medical, health, and accident, or
disability plans in which Executive was participating at the time of a Change in
Control or the taking of any action by Callon which would directly or indirectly
materially reduce any such benefits;

(f)
The failure of Callon to obtain a satisfactory agreement from any successor or
parent thereof to assume and agree to perform this Agreement pursuant to
Article 7; or



5

--------------------------------------------------------------------------------





(g)
Any purported termination of Executive’s employment with Callon which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 3.4 (and for purposes of this Agreement, no such purported termination
shall be effective).

Notwithstanding the foregoing definition of “Good Reason”, the Executive cannot
terminate his employment hereunder for Good Reason unless the Executive (1)
first notifies the Board in writing of the event (or events) which the Executive
believes constitutes a Good Reason event under clauses (a) through (g) (above)
within sixty (60) calendar days from the date of such event, and (2) provides
Callon with at least thirty (30) calendar days to cure, correct or mitigate the
Good Reason event so that it either (A) does not constitute a Good Reason event
hereunder or (B) the Executive specifically agrees, in writing, that after any
such modification or accommodation made by Callon, such event does not
constitute a Good Reason event hereunder.
The Executive’s mental or physical incapacity following the occurrence of any of
the circumstances described in clauses (a) through (g) (above) shall not affect
the Executive’s ability to terminate employment for Good Reason, and the
Executive’s death following delivery of a Notice of Termination for Good Reason
shall not affect his designated beneficiary’s entitlement to any benefits
provided hereunder upon a termination of employment for Good Reason.
Notwithstanding anything herein to the contrary, the Executive’s resignation
under this Agreement, with or without Good Reason, shall not affect the
Executive’s eligibility to receive benefits under any retirement or pension plan
of Callon or its Affiliates.
3.4    Notice of Termination. Any termination pursuant to the foregoing
provisions of this Article 3 (excluding a termination due to Executive’s death)
shall be communicated by written Notice of Termination to the other party
hereto. For purposes hereof, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision herein relied upon and shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. In the event that Executive seeks to terminate his employment with
Callon pursuant to Section 3.3, he must communicate his written Notice of
Termination to Callon within sixty (60) days of being notified of such action or
actions by Callon which constitute Good Reason for termination.
3.5    Date of Termination. The term “Date of Termination” shall mean: (i) if
this Agreement is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that Executive has not returned to the
performance of his duties on a full-time basis during such thirty (30) day
period); or (ii) if Executive’s employment is terminated pursuant to Section
3.3, or if Executive’s employment is terminated for any other reason, the date
that Executive incurs a “separation from service” (as such term is defined in
final Treasury Regulations issued under Code Section 409A and any other
authoritative guidance issued thereunder), as determined by Callon.
3.6    Reimbursement of Expenses. To the extent this Agreement provides for the
reimbursement of expenses which are not specifically excluded from Code Section
409A, (i) the amount of expenses eligible for reimbursement during the
Executive’s taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year and (ii) the reimbursement shall


6

--------------------------------------------------------------------------------





be made not later than by December 31st of the year following the calendar year
in which such expense was incurred by the Executive.
Article 4.Compensation Upon Termination
4.1    Termination without Cause or for Good Reason. If a Change in Control
shall have occurred and Executive’s employment is subsequently terminated under
circumstances described in the first paragraph of Article 3, or if Executive
incurs a Deemed Eligible Termination, Executive shall be entitled to the
following benefits, provided that within fifty (50) days following the Date of
Termination Executive signs a general release in substantially the form set
forth on Exhibit A, and Executive affirmatively agrees not to violate the
provisions of Article 6:
(a)
Callon shall pay to the Executive in a lump sum, in cash, on the date which is
six (6) months following his Date of Termination, an amount equal to two (2)
times the sum of: (i) the Executive’s annual base salary as in effect
immediately prior to the Change in Control or, if higher, in effect immediately
prior to the Date of Termination, and (ii) the greatest of: (A) the average
bonus (under all Callon bonus plans for which the Executive is eligible) earned
with respect to the three (3) most recently completed full fiscal years, (B) the
target bonus (under all Callon bonus plans for which the Executive is eligible)
for the fiscal year in which the Change in Control occurs or (C) the target
bonus (under all Callon bonus plans for which the Executive is eligible) for the
fiscal year in which the Date of Termination occurs.

(b)
Callon shall, at its expense, maintain in full force and effect for Executive’s
continued benefit until twenty-four (24) months after the Date of Termination
all medical, dental, and vision insurance coverage to which Executive was
entitled immediately prior to the Notice of Termination. The continued coverage
under this Section 4.1(b) shall be provided in a manner that is intended to
satisfy an exception to Section 409A of the Code, and therefore not treated as
an arrangement providing for nonqualified deferred compensation that is subject
to taxation under Code Section 409A, including (i) providing such benefits on a
nontaxable basis to Executive, (ii) providing for the reimbursement of medical
expenses incurred during the time period during which Executive would be
entitled to continuation coverage under a group health plan of Callon pursuant
to Section 4980B of the Code (i.e., COBRA continuation coverage),
(iii) providing that such benefits constitute the reimbursement or provision of
in-kind benefits payable at a specified time or pursuant to a fixed schedule as
permitted under Code Section 409A and the authoritative guidance thereunder, or
(4) such other manner as determined by Callon in compliance with an exception
from being treated as nonqualified deferred compensation subject to Code
Section 409A. Further, the continued coverage under this Section 4.1(b) shall be
provided as alternative coverage to continuation coverage under Section 4980B of
the Code (“COBRA”) and if Executive accepts such continued coverage under this
Section 4.1(b), he or she will be deemed to have declined COBRA continuation
coverage. In the event of a Deemed Eligible Termination, (i) the Executive will
be entitled to a make-up payment (paid on the date the Executive’s severance
payment is made pursuant to Section 4.1(a)) in an amount equal to the value of
the coverage that would



7

--------------------------------------------------------------------------------





have been provided from the Date of Termination until the date of the Change in
Control had Executive been treated as eligible for benefits pursuant to Section
4.1(b) as of the Date of Termination, and (ii) Executive’s benefits pursuant to
this Section 4.1(b) will begin as of the date of the Change in Control.
(c)
Callon’s obligation to pay severance amounts due to the Executive pursuant to
this Section 4.1, to the extent not already paid, shall cease immediately and
such payments will be forfeited if the Executive violates any of the covenants
or conditions described in Sections 6.1, 6.2 or 6.3 after the Date of
Termination.

4.2    Limitation on Payments.
(a)    Definitions. For purposes of this Section 4.2, the following capitalized
terms have the meanings ascribed to them, below.
“Excise Tax” means the excise tax imposed by Section 4999 of the Code with
respect to the Total Payments together with any interest or penalties with
respect to such excise tax.
“Incentive Award” means a stock option, stock appreciation right, restricted
stock award, restricted stock unit award, or other equity-type award under any
plan or agreement in which Executive has, or will (by the passage of time only
and not based on Executive’s performance) have, an interest in the capital stock
of Callon or an Affiliate, or a right to obtain capital stock or an interest in
capital stock of Callon or an Affiliate.
“Net After-Tax Benefit” means (i) the Total Payments less (ii) the amount of all
United States federal, state and local income and employment taxes payable with
respect to the Total Payments (calculated at the maximum applicable marginal
income tax rate for Executive under the Code), and less (iii) the amount of the
Excise Tax imposed (based upon the rate for such year as set forth in the Code
at the time of the first payment of the foregoing).
“Total Payments” means the total payments or other benefits that Executive
becomes entitled to receive from Callon or an Affiliate in connection with a
Change in Control that would constitute a “parachute payment” (within the
meaning of Section 280G of the Code), whether payable pursuant to the terms of
this Agreement or any other plan, arrangement, or agreement with Callon or an
Affiliate.
(b)    Maximum Net After-Tax Benefit. The Total Payments shall be reduced to the
minimum extent necessary so that no portion of the Total Payments shall be
subject to the Excise Tax, but only if, by reason of such reduction, the Net
After-Tax Benefit received by Executive as a result of such reduction will
exceed the Net After-Tax Benefit that would have been received by Executive if
no such reduction was made. It is thus the objective of this Agreement to
maximize Executive’s Net After-Tax Benefit if any payments or benefits provided
hereunder are subject to the Excise Tax.
In the event it is determined that the Total Payments to or for the benefit of
Executive, whether paid or payable or distributed or distributable or otherwise,
including, by example and not by way of limitation, acceleration of the date of
vesting or payment or rate of payment under any plan, program or arrangement of
Callon, would be subject to the Excise Tax, Callon shall first make


8

--------------------------------------------------------------------------------





a calculation under which such payments or benefits provided to Executive under
this Agreement are reduced, to the minimum extent necessary, so that no portion
thereof shall be subject to the Excise Tax (the “Section 4999 Limit”). Callon
shall then compare (i) Executive’s Net After-Tax Benefit assuming application of
the Section 4999 Limit with (ii) Executive’s Net After-Tax Benefit without the
application of the Section 4999 Limit. In the event (i) is greater than (ii),
Executive shall receive Total Payments solely up to the 4999 Limit. In the event
(ii) is greater than (i), Executive shall be entitled to receive all such Total
Payments, and shall be solely liable for any and all Excise Tax related thereto.
All determinations required to be made under this Section 4.2, including whether
an Excise Tax may apply to the Total Payments, will be made by the independent
accounting firm which served as Callon’s auditor immediately prior to the Change
in Control (the “Accounting Firm”). All fees and expenses of the Accounting Firm
shall be borne solely by Callon and it shall be Callon’s obligation to cause the
Accounting Firm to take any actions required hereby.
Callon will direct the Accounting Firm to submit detailed supporting
calculations both to Callon and the Executive within fifteen (15) business days
after the Date of Termination, if applicable, or such earlier time as is
requested by Callon. If applicable, Executive and Callon shall each provide the
Accounting Firm with access to, and copies of, any books, records and documents
in their respective possessions, as reasonably requested by the Accounting Firm,
and otherwise reasonably cooperate with the Accounting Firm in connection with
the preparation and issuance of the determinations and calculations contemplated
by this Section 4.2.
If the Accounting Firm determines that a reduction in payments is required under
this Section 4.2, Callon shall (to the extent feasible) reduce the Total
Payments in the following order: (i) reduction of any cash severance payments
otherwise payable to Executive that are exempt from Section 409A of the Code;
(ii) reduction of any other cash payments or benefits otherwise payable to
Executive that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any Incentive Award that are exempt from Section 409A of the Code; (iii)
reduction of any other payments or benefits otherwise payable to Executive on a
prorata basis or in such other manner that complies with Section 409A of the
Code, but excluding any payments attributable to any acceleration of vesting and
payments with respect to any Incentive Award that are exempt from Section 409A
of the Code; and (iv) reduction of any payments attributable to any acceleration
of vesting or payments with respect to any Incentive Award that are exempt from
Section 409A of the Code, in each case beginning with payments that would
otherwise be made last in time.
If the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with an opinion that he has substantial authority not to
report any Excise Tax on his federal income tax return.
4.3    No Mitigation or Set-off of Amounts Payable Hereunder. Executive shall
not be required to mitigate the amount of any payment provided for in this
Article 4 by seeking other employment or otherwise, nor shall the amount of any
payment provided for in this Article 4 be reduced by any compensation earned by
Executive as the result of employment by another employer after the Date of
Termination, or otherwise. Callon’s obligations hereunder also shall not be
affected


9

--------------------------------------------------------------------------------





by any set-off, counterclaim, recoupment, defense, or other claim, right or
action which Callon may have against Executive.
Article 5.Stock Options and Other Plans
5.1    Acceleration of Benefits. If Executive is eligible for severance payments
pursuant to Section 4.1, the following shall automatically occur effective as of
the sixtieth (60th) day following the Date of Termination, subject to delayed
payment as may be required pursuant to Article 14:
(a)
Notwithstanding any provision to the contrary in any stock incentive plan, stock
option agreement, restricted stock agreement, or other applicable plan or
agreement between Executive and Callon, all outstanding units, stock options,
incentive stock options, performance shares, performance awards, stock
appreciation rights, career shares, bridge shares, and shares of restricted
stock (the “Stock Rights”) then held by Executive shall immediately become
exercisable and Executive shall become one hundred percent (100%) vested in such
Stock Rights held by or for the benefit of Executive, with any performance-based
Stock Rights earned at the level specified in the applicable award agreement or,
if not specified, at the target level; provided, however, that such Stock Rights
shall not be accelerated if it would be an impermissible acceleration under
Section 409A of the Code, but will be paid at the earliest permissible payment
event consistent with the terms of the award and the requirements of Section
409A of the Code.

(b)
Notwithstanding any provision to the contrary in any stock option agreement
between Executive and Callon, Executive’s right to exercise any previously
unexercised and outstanding option under any stock option agreement shall not
terminate until the latest date on which such option would expire under the
terms of such agreement but for Executive’s termination of employment.

(c)
In the event Executive incurs a Deemed Eligible Termination and equity awards
that would have been accelerated or exercisability extended pursuant to this
Article 5 have been forfeited as a result of Executive's earlier termination of
employment, then Executive shall be entitled to a cash payment equal to (i) the
value of any forfeited equity award, determined based on the cash or market
value of the number of securities that would have been delivered to Executive
pursuant to such award, in each case assuming the awards were vested and
delivered (and, if applicable, exercised) as of the date Executive's severance
payments are made pursuant to this Agreement (or, with respect to any option,
the last day of the original option term, if earlier), reduced by (ii) the
amount of any payment previously made in connection with the vesting or exercise
of such award.

Article 6.
Noncompetition, Nonsolicitation, Nondisclosure of Trade Secrets, Nonpublic
Information, and Ownership

6.1    Noncompetition. The Executive agrees that, if he becomes eligible for
severance payments pursuant to Section 4.1, for a period of one year after the
Date of Termination, he will not, directly or indirectly, compete with Callon by
providing services to any other person,


10

--------------------------------------------------------------------------------





partnership, association, corporation, or other entity that is an “Oil and Gas
Business” in any geographic location where Callon operated as of the Date of
Termination. As used herein, an “Oil and Gas Business” means owning, managing,
acquiring, attempting to acquire, soliciting the acquisition of, operating,
controlling, or developing Oil and Gas interests, or engaging in or being
connected with, as a principal, owner, officer, director, employee, shareholder,
promoter, consultant, contractor, partner, member, joint venture, agent, equity
owner or in any other capacity whatsoever, any of the foregoing activities of
the oil and gas exploration and production business. The parties agree that the
above restrictions on competition are completely severable and independent
agreements supported by good and valuable consideration and, as such, shall
survive the termination of this Agreement for whatever reason. The parties
further agree that any invalidity or unenforceability of any one or more of such
restrictions on competition shall not render invalid or unenforceable any
remaining restrictions on competition. Additionally, should a court of competent
jurisdiction determine that the scope of any provision of this Section 6.1 is
too broad to be enforced as written, the parties intend that the court reform
the provision to such narrower scope as it determines to be reasonable and
enforceable.
6.2    Nonsolicitation. If the Executive becomes eligible for severance payments
pursuant to Section 4.1, for a period of two (2) years after the Date of
Termination, the Executive shall not, on his own behalf or on behalf of any
other person, partnership, association, corporation, or other entity: (a)
directly, indirectly, or through a third party hire or cause to be hired; (b)
directly, indirectly, or through a third party solicit; or (c) in any manner
attempt to influence or induce any employee of Callon to leave the employment of
Callon, nor shall he use or disclose to any person, partnership, association,
corporation, or other entity any information obtained concerning the names and
addresses Callon’s employees. The parties agree that the above restrictions on
hiring and solicitation are completely severable and independent agreements
supported by good and valuable consideration and, as such, shall survive the
termination of this Agreement for whatever reason. The parties further agree
that any invalidity or unenforceability of any one or more such restrictions on
hiring and solicitation shall not render invalid or unenforceable any remaining
restrictions on hiring and solicitation. Additionally, should a court of
competent jurisdiction determine that the scope of any provision of this Section
6.2 is too broad to be enforced as written, the parties intend that the court
reform the provision to such narrower scope as it determines to be reasonable
and enforceable.
6.3    Nondisclosure of Trade Secrets. Callon promises to disclose to the
Executive and the Executive acknowledges that in, and as a result of, his
employment by Callon, he will receive, make use of, acquire, have access to
and/or become familiar with, various trade secrets and proprietary and
confidential information of Callon, including, but not limited to, processes,
computer programs, compilations of information, records, financial information,
sales reports, sales procedures, customer requirements, pricing techniques,
customer lists, method of doing business, identities, locations, performance and
compensation levels of employees, and other confidential information
(individually and collectively, “Trade Secrets”) which are owned by Callon and
used in the operation of its business, and as to which Callon takes precautions
to prevent dissemination to persons other than certain directors, officers, and
employees. The Executive acknowledges and agrees that the Trade Secrets:
(a)
Are secret and not known in the industry;



11

--------------------------------------------------------------------------------





(b)
Give Callon an advantage over competitors who do not know or use the Trade
Secrets;

(c)
Are of such value and nature as to make it reasonable and necessary to protect
and preserve the confidentiality and secrecy of the Trade Secrets; and

(d)
Are valuable, special, and unique assets of Callon, the disclosure of which
could cause substantial injury and loss of profits and goodwill to Callon.

The Executive promises not to use in any way or disclose any of the Trade
Secrets and confidential and proprietary information, directly or indirectly,
either during or after the term of his employment, except as required in the
course of his employment with Callon, if required in connection with a judicial
or administrative proceeding, or if the information becomes public knowledge
other than as a result of an unauthorized disclosure by the Executive. All
files, records, documents, information, data, and similar items relating to the
business of Callon, whether prepared by the Executive or otherwise coming into
his possession, will remain the exclusive property of Callon and may not be
removed from the premises of Callon under any circumstances without the prior
written consent of Callon (except in the ordinary course of business during the
Executive’s period of active employment under this Agreement), and in any event
must be promptly delivered to Callon upon termination of the Executive’s
employment with Callon. The Executive agrees that upon his receipt of any
subpoena, process, or other requests to produce or divulge, directly or
indirectly, any Trade Secrets to any entity, agency, tribunal, or person,
whether received during or after the term of the Executive’s employment with
Callon, the Executive shall timely notify and promptly deliver a copy of the
subpoena, process, or other request to Callon. For this purpose, the Executive
irrevocably nominates and appoints Callon (including any attorney retained by
Callon), as his true and lawful attorney-in-fact, to act in the Executive’s
name, place, and stead to perform any act that the Executive might perform to
defend and protect against any disclosure of any Trade Secrets.
The parties agree that the above restrictions on confidentiality and disclosure
are completely severable and independent agreements supported by good and
valuable consideration and, as such, shall survive the termination of this
Agreement for whatever reason. The parties further agree that any invalidity or
unenforceability of any one or more of such restrictions on confidentiality and
disclosure shall not render invalid or unenforceable any remaining restrictions
on confidentiality and disclosure. Additionally, should a court of competent
jurisdiction determine that the scope of any provision of this Section 6.3 is
too broad to be enforced as written, the parties intend that the court reform
the provision to such narrower scope as it determines to be reasonable and
enforceable.
6.4    Ownership. The Executive agrees that all inventions, copyrightable
material, business and/or technical information, marketing plans, customer
lists, and trade secrets which arise out of the performance of this Agreement
are the property of Callon.
6.5    No Disparaging Comments. Executive and Callon shall refrain from any
criticisms or disparaging comments about each other or in any way relating to
Executive's employment or separation from employment with Callon; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of information to any governmental law enforcement agency by
either party that is required by compulsion of law. A violation or threatened
violation of this prohibition may be enjoined by a court of competent
jurisdiction. The rights under


12

--------------------------------------------------------------------------------





this provision are in addition to any and all rights and remedies otherwise
afforded by law to the parties.
Executive acknowledges that in executing this Agreement, he has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under any other state
constitution which may be deemed to apply) and rights to disclose, communicate,
or publish disparaging information or comments concerning or related to Callon;
provided, however, nothing in this Agreement shall be deemed to prevent
Executive from testifying fully and truthfully in response to a subpoena from
any court or from responding to an investigative inquiry from any governmental
agency.
For all purposes of the obligations of Executive under this Section 6.5, the
term “Callon” refers to the Callon Petroleum Company and its Subsidiaries and
Affiliates, and its and their directors, officers, employees, shareholders,
investors, partners and agents.
6.6    Protected Disclosures. Notwithstanding anything herein to the contrary,
nothing in this Agreement will be construed to prohibit the Executive from
reporting possible violations of law or regulation to any governmental agency or
regulatory body or making other disclosures that are protected under any law or
regulation, or from filing a charge with or participating in any investigation
or proceeding conducted by any governmental agency or regulatory body. This
Agreement does not limit the Executive’s right to receive an award for
information provided to any governmental agency or regulatory body. Further, in
accordance with the Defend Trade Secrets Act, the Executive may not be held
criminally or civilly liable under any Federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a Federal, state, or
local government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.
6.7    Subsidiaries and Affiliates Included. Except where otherwise expressly
provided, for all purposes of the obligations of Executive under this Article 6,
the term “Callon” refers to the Callon Petroleum Company and its Subsidiaries
and Affiliates.
Article 7.Successors; Binding Agreement
7.1    Successors of Callon. Callon will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of Callon, by agreement in form
and substance satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that Callon
would be required to perform it if no such succession had taken place. Failure
of Callon to obtain such agreement prior to the effectiveness of any such
succession shall be a breach hereof and shall entitle Executive to compensation
from Callon in the same amount and on the same terms as Executive would be
entitled hereunder if Executive terminated his employment for Good Reason, the
date on which any such succession becomes effective shall be deemed the Date of
Termination; provided however, that such compensation shall be paid to Executive
only if such successor is a considered to be a successor to Callon by reason of
a Change in Control. As used herein, “Callon Petroleum Company” shall mean
Callon as hereinbefore defined and any successor to its business and/or assets


13

--------------------------------------------------------------------------------





as aforesaid which executes and delivers the agreement provided for in this
Section 7.1, or which otherwise becomes bound by all the terms and provisions
hereof by operation of law. Wherever appropriate to the intention of the
parties, the respective rights and obligations of the parties hereunder shall
survive any termination or expiration of this Agreement.
7.2    Executive’s Heirs, Etc. This Agreement shall inure to the benefit of and
be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If
Executive should die while any amounts would still be payable to him hereunder
as if he had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms hereof to his designee or, if
there be no such designee, to his estate upon prior receipt by Callon of a
proper notice regarding the legal representative of such estate.
Article 8.Notice
For the purposes hereof, notices and all other communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered or mailed. Each notice or other communication required or permitted
under this Agreement shall be in writing and transmitted or delivered by
personal delivery, prepaid courier or messenger service (whether overnight or
same-day), prepaid telecopy or facsimile, or prepaid certified or registered
United States mail (with return receipt requested), addressed to Callon at its
principal place of business and to Executive at his address as shown on the
records of Callon, provided that all notices to Callon shall be directed to the
attention of the Chief Executive Officer of Callon with a copy to the Secretary
of Callon, or to such other address provided in writing in accordance herewith,
except that notices of change of address shall be effective only upon receipt,
or at such other address as the recipient has designated by notice to the other
party.
Each notice or communication so transmitted, delivered, or sent in person, by
courier or messenger service, or by certified United States mail, shall be
deemed given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal.)
Nevertheless, if the date of delivery is after 5:00 p.m. (local time of the
recipient) on a business day, the notice or other communication shall be deemed
given, received and effective on the next business day.
Article 9.Miscellaneous
9.1    Waiver and Amendment. No provisions hereof may be amended, modified,
waived, or discharged unless such amendment, waiver, modification, or discharge
is agreed to in writing and signed by Executive and such officer as may be
specifically designated by the Board (which shall in any event include Callon’s
Chairman of the Board). No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision hereof, to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly herein.


14

--------------------------------------------------------------------------------





9.2    Tax Consequences. Callon or its affiliate shall withhold from any
payments or benefits under this Agreement (whether or not otherwise acknowledged
under this Agreement) all federal, state, local, or other taxes that it is
required to withhold.
Executive understands, acknowledges, and agrees that Company cannot, and does
not, provide any tax or legal advice to Executive. Any tax-related information
that has been provided, or will be provided, to Executive is solely for
informational purposes and should not be relied upon by Executive. Executive
acknowledges that he has reviewed with his own tax advisors the tax consequences
of this Agreement and the transactions contemplated hereby. Executive is relying
solely on his tax advisors and not on any statements or representations of
Callon or any of its agents and understands that Executive (and not Callon)
shall be responsible for Executive’s own tax liability that may arise as a
result of this Agreement or the transactions contemplated hereby, except as
otherwise specifically provided in this Agreement.
9.3    Employment Status. Nothing in this Agreement provides the Executive with
any right to continued employment with Callon or any of its affiliates, or shall
interfere with the right of Callon or an affiliate to terminate the Executive’s
employment at any time subject to Callon’s obligations under this Agreement.
9.4    No Exclusivity. Except as expressly provided herein, this Agreement shall
not prevent or limit the Executive’s participation in any other plan or
arrangement maintained by Callon for which the Executive qualifies, nor shall it
impair any rights that the Executive may have under any other plan, program,
contract or agreement with Callon or any of its affiliates.
9.5    Reformation and Severability. The Parties fully intend that this
Agreement comply with all applicable laws and legal requirements. Should any
provision of this Agreement be declared or be determined by any court of
competent jurisdiction to be illegal, invalid or unenforceable, the Agreement
shall first be reformed to make the provision at issue enforceable and effective
to the full extent permitted by law. If such reformation is not possible, all
remaining provisions of this Agreement shall otherwise remain in full force and
effect and shall be construed as if such illegal, invalid, or unenforceable
provision has not been included herein.
9.6    Entire Agreement. This Agreement sets forth the entire agreement of the
Parties and fully supersedes and replaces any and all prior agreements,
promises, representations, or understandings, written or oral, between Callon
and Executive relating to the subject matter of this Agreement including,
without limitation, the Severance Compensation Agreement between Executive and
the Company effective as of                          and as thereafter amended.
This Agreement may be amended or modified only by a written instrument
identified as an amendment hereto that is executed by both Executive and by the
Chairman of the Board (or another officer who is authorized by the Board) on
behalf of Callon.
9.7    Executive Acknowledgment. Executive acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read this Agreement and understands its
terms and conditions, (c) he has had ample opportunity to review and discuss
this Agreement with legal counsel of his choice prior to execution should he
desire to do so, and (d) no strict rules of construction will apply for or
against the drafter or any


15

--------------------------------------------------------------------------------





other party. Executive represents that there are no restrictions on his right to
enter into this Agreement.
Article 10.Validity
The invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of any other provision hereof, which shall remain in
full force and effect.
Article 11.Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
Article 12.Governing Law; Jurisdiction
All matters or issues relating to the interpretation, construction, validity,
and enforcement of this Agreement shall be governed by the laws of the State of
Texas, without giving effect to any choice-of-law principle that would cause the
application of the laws of any jurisdiction other than Texas. Jurisdiction and
venue of any action or proceeding relating to this Agreement or any Dispute
shall be exclusively in the State of Texas (unless otherwise mutually agreed by
the parties), and the parties hereby waive any objection to such jurisdiction or
venue including, without limitation, to the effect that the location is
inconvenient.
Article 13.Interpretative Matters
In the interpretation of the Agreement, except where the context otherwise
requires:
(a)
“including” or “include” does not denote or imply any limitation;

(b)
“or” has the inclusive meaning “and/or”;

(c)
the singular includes the plural, and vice versa, and each gender includes each
of the others;

(d)
captions or headings are for reference purposes only, and they are not to be
considered in interpreting the Agreement;

(e)
“Section” refers to a Section of the Agreement, unless otherwise stated in the
Agreement;

(f)
“month” refers to a calendar month; and

(g)
a reference to any statute, rule, or regulation includes (1) any amendment
thereto, (2) any statute, rule, or regulation enacted or promulgated in
replacement thereof, and (3) any regulation or other authority issued by the
appropriate governmental entity under, or with respect to, a statute.

Article 14.Compliance with Section 409A


16

--------------------------------------------------------------------------------





Any provisions of the Agreement that are subject to Section 409A of the Code
(“Section 409A”) are intended to comply with all applicable requirements of
Section 409A, or an exemption from the application of Section 409A, and shall be
interpreted and administered accordingly. Any ambiguous provision will be
construed in a manner that is compliant with, or exempt from, the application of
Section 409A. Notwithstanding any provision of this Agreement to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amount or
benefit that constitutes “non-qualified deferred compensation” (within the
meaning of Section 409A) upon or following a termination of the Executive’s
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and, for purposes of any such provision, references
herein to a “termination,” “termination of employment” or like terms shall mean
“separation from service” within the meaning of Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to additional taxes and
interest under Section 409A because the timing of such payment is not delayed as
required by Section 409A for a “specified employee,” then if the Executive is on
the applicable date a specified employee, any such payment that the Executive
would otherwise be entitled to receive during the first six months following his
“separation from service” (as defined under Section 409A) shall be accumulated
and paid, within ten (10) days after the date that is six months following the
Executive’s date of “separation from service,” or such earlier date upon which
such amount can be paid under Section 409A without being subject to such
additional taxes and interest such as, for example, upon the Executive’s death.
With respect to any amounts or benefits that are subject to Section 409A, this
Agreement shall in all respects be administered in accordance with Section 409A.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement.
All reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A. Within the
time period permitted by Section 409A, Callon may, in consultation with the
Executive, modify the Agreement in the least restrictive manner necessary and
without any diminution in the value of payments or other benefits to the
Executive hereunder, in order to avoid the imposition of accelerated tax,
additional tax and/or penalties on the Executive under Section 409A.


17

--------------------------------------------------------------------------------





[Next page is signature page]






18

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties hereto have executed this amended and restated
Agreement on the dates set forth below, to be effective as of the Effective
Date.


CALLON PETROLEUM COMPANY
 
 
 
 
By:
 
 
 
   L. Richard Flury
 
 
   Chairman of the Board
 
 
 
 
Date:
 
 





EXECUTIVE
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 





Signature Page

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF WAIVER AND RELEASE
[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]
In consideration of, and as a condition precedent to, the severance payment (the
“Severance”) described in that certain Severance Compensation Agreement (the
“Agreement”) effective as of _____, 2018 between Callon Petroleum Company, a
Delaware corporation (the “Company”), and [____________________] (“Executive”),
which were offered to Executive in exchange for a general waiver and release of
claims (this “Waiver and Release”). Executive having acknowledged the
above-stated consideration as full compensation for and on account of any and
all injuries and damages which Executive has sustained or claimed, or may be
entitled to claim, Executive, for himself, and his heirs, executors,
administrators, successors and assigns, does hereby release, forever discharge
and promise not to sue the Company, its parents, subsidiaries, affiliates,
successors and assigns, and their past and present officers, directors,
partners, employees, members, managers, shareholders, agents, attorneys,
accountants, insurers, heirs, administrators, executors, as well as all employee
benefit plans maintained by any of the foregoing entities or individuals, and
all fiduciaries and administrators of such plans, in their personal and
representative capacities (collectively the “Released Parties”) from any and all
claims, liabilities, costs, expenses, judgments, attorney fees, actions, known
and unknown, of every kind and nature whatsoever in law or equity, which
Executive had, now has, or may have against the Released Parties relating in any
way to Executive’s employment with the Company or termination thereof prior to
and including the date of execution of this Waiver and Release, including but
not limited to, all claims for contract damages, tort damages, special, general,
direct, punitive and consequential damages, compensatory damages, loss of
profits, attorney fees and any and all other damages of any kind or nature; all
contracts, oral or written, between Executive and any of the Released Parties;
any business enterprise or proposed enterprise contemplated by any of the
Released Parties, as well as anything done or not done prior to and including
the date of execution of this Waiver and Release. Notwithstanding anything to
the contrary contained in this Waiver and Release, nothing in this Waiver and
Release shall be construed to release the Company from any obligations set forth
in the Agreement.
Executive understands and agrees that this release and covenant not to sue shall
apply to any and all claims or liabilities arising out of or relating to
Executive’s employment with the Company and the termination of such employment,
including, but not limited to: claims of discrimination based on age, race,
color, sex (including sexual harassment), religion, national origin, marital
status, parental status, veteran status, union activities, disability or any
other grounds under applicable federal, state or local law prior to and
including the date of execution of this Waiver and Release, including, but not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the Family and Medical Leave Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, 42 U.S.C. §
1981, the Genetic Information Non-Discrimination Act of 2008, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Rehabilitation Act of 1973, the Equal Pay Act of
1963 (EPA), all as amended, as well as any claims prior to and including the
date of


A-1

--------------------------------------------------------------------------------





execution of this Waiver and Release, regarding wages; benefits; vacation; sick
leave; business expense reimbursements; wrongful termination; breach of the
covenant of good faith and fair dealing; intentional or negligent infliction of
emotional distress; retaliation; outrage; defamation; invasion of privacy;
breach of contract; fraud or negligent misrepresentation; harassment; breach of
duty; negligence; discrimination; claims under any employment, contract or tort
laws; claims arising under any other federal law, state law, municipal law,
local law, or common law; any claims arising out of any employment contract,
policy or procedure; and any other claims related to or arising out of his
employment or the separation of his employment with the Company prior to and
including the date of execution of this Waiver and Release.
In addition, Executive agrees not to cause or encourage any legal proceeding to
be maintained or instituted against any of the Released Parties, save and except
proceedings to enforce the terms of the Agreement or claims of Executive not
released by and in this Waiver and Release.
This release does not apply to any claims for unemployment compensation or any
other claims or rights which, by law, cannot be waived, including the right to
file an administrative charge or participate in an administrative investigation
or proceeding; provided, however that Executive disclaims and waives any right
to share or participate in any monetary award from the Company resulting from
the prosecution of such charge or investigation or proceeding. Notwithstanding
the foregoing or any other provision in this Waiver and Release or the Agreement
to the contrary, the Company and Executive further agree that nothing in this
Waiver and Release or the Agreement (i) limits Executive’s ability to file a
charge or complaint with the EEOC, the NLRB, OSHA, the SEC or any other federal,
state or local governmental agency or commission (each a “Government Agency” and
collectively “Government Agencies”); (ii) limits Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information and reporting possible
violations of law or regulation or other disclosures protected under the
whistleblower provisions of applicable law or regulation, without notice to the
Company; or (iii) limits Executive’s right to receive an award for information
provided to any Government Agencies.
Executive expressly acknowledges that he is voluntarily, irrevocably and
unconditionally releasing and forever discharging the Company and the other
Released Parties from all rights or claims he has or may have against the
Released Parties including, but not limited to, without limitation, all charges,
claims of money, demands, rights, and causes of action arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), up to and
including the date Executive signs this Waiver and Release including, but not
limited to, all claims of age discrimination in employment and all claims of
retaliation in violation of ADEA. Executive further acknowledges that the
consideration given for this waiver of claims under the ADEA is in addition to
anything of value to which he was already entitled in the absence of this
waiver. Executive further acknowledges: (a) that he has been informed by this
writing that he should consult with an attorney prior to executing this Waiver
and Release; (b) that he has carefully read and fully understands all of the
provisions of this Waiver and Release; (c) he is, through this Waiver and
Release, releasing the Company and the other Released Parties from any and all
claims he may have against any of them; (d) he understands and agrees that this
waiver and release does not apply to any claims that may arise under the ADEA
after the date he executes this Waiver and Release; (e) he has at least
[twenty-one (21)] [forty-five (45)] days within which to consider this Waiver
and Release; and (f)


A-2

--------------------------------------------------------------------------------





he has seven (7) days following his execution of this Waiver and Release to
revoke the Waiver and Release; and (g) this Waiver and Release shall not be
effective until the revocation period has expired and Executive has signed and
has not revoked the Waiver and Release.
Executive acknowledges and agrees that: (a) he has had reasonable and sufficient
time to read and review this Waiver and Release and that he has, in fact, read
and reviewed this Waiver and Release; (b) that he has the right to consult with
legal counsel regarding this Waiver and Release and is encouraged to consult
with legal counsel with regard to this Waiver and Release; (c) that he has had
(or has had the opportunity to take) [twenty-one (21)] [forty-five (45)]
calendar days to discuss the Waiver and Release with a lawyer of his choice
before signing it and, if he signs before the end of that period, he does so of
his own free will and with the full knowledge that he could have taken the full
period; (d) that he is entering into this Waiver and Release freely and
voluntarily and not as a result of any coercion, duress or undue influence; (e)
that he is not relying upon any oral representations made to him regarding the
subject matter of this Waiver and Release; (f) that by this Waiver and Release
he is receiving consideration in addition to that which he was already entitled;
and (g) that he has received all information he requires from the Company in
order to make a knowing and voluntary release and waiver of all claims against
the Company and the other Released Parties.
Executive acknowledges and agrees that he has seven (7) days after the date he
signs this Waiver and Release in which to rescind or revoke this Waiver and
Release by providing notice in writing to the Company. Executive further
understands that the Waiver and Release will have no force and effect until the
end of that seventh day (the “Waiver Effective Date”). If Executive revokes the
Waiver and Release, the Company will not be obligated to pay or provide
Executive with the benefits described in this Waiver and Release, and this
Waiver and Release shall be deemed null and void.
AGREED TO AND ACCEPTED this


______ day of _________________, 20__.


____________________________________
[Name]




A-3